
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.109c


EXECUTION


FIRST AMENDMENT
TO THE FIVE-YEAR CREDIT AGREEMENT


        This FIRST AMENDMENT to the FIVE-YEAR CREDIT AGREEMENT (this
"Amendment") is made and dated as of May 9, 2007 by and among Countrywide Home
Loans, Inc., a New York corporation ("CHL"), Countrywide Financial Corporation,
a Delaware corporation ("CFC") and William Street Credit Corporation, as the
Lender ("Lender").

W  I  T  N  E  S  S  E  T  H:

        WHEREAS, CFC, CHL and the Lender are parties to the Five-Year Credit
Agreement, dated as of May 10, 2006 (as amended or supplemented, the "Credit
Agreement");

        WHEREAS, CFC and CHL have requested that the Lender agree to make
certain amendments relating to the Credit Agreement as set forth herein; and

        WHEREAS, the Lender is willing to agree to such amendments, in each case
subject to the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.Defined Terms.    Terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement.

2.Amendments to Section 1.01 (Defined Terms).    (a) Section 1.01 of the Credit
Agreement is hereby amended by deleting therefrom the defined term "RBC Credit
Agreement" in its entirety, and by adding the following defined terms:

        "Barclays 364-Day Credit Agreement" means the 364-Day Credit Agreement,
dated as of November 17, 2006, among CFC, CHL, Countrywide Bank, FSB (formerly
known as Countrywide Bank, N.A.), Barclays Bank PLC, as managing administrative
agent, BNP Paribas, as administrative agent, Royal Bank of Canada, as
syndication agent, Société Générale, as documentation agent, and certain lenders
named therein, as amended, supplemented or otherwise modified from time to time.

        "Barclays Credit Agreements" means the Barclays 364-Day Credit Agreement
and the Barclays Five-Year Credit Agreement.

        "Barclays Five-Year Credit Agreement" means the Five-Year Credit
Agreement, dated as of November 17, 2006, among CFC, CHL, Countrywide Bank, FSB
(formerly known as Countrywide Bank, N.A.), Barclays Bank PLC, as managing
administrative agent, BNP Paribas, as administrative agent, Royal Bank of
Canada, as syndication agent, Société Générale, as documentation agent, and
certain lenders named therein, as amended, supplemented or otherwise modified
from time to time.

1

--------------------------------------------------------------------------------



        (b)   Section 1.01 of the Credit Agreement is hereby amended by deleting
therefrom the definitions of the following defined terms in their entirety and
substituting in lieu thereof the following definitions:

        "364-Day Credit Agreement" means the 364-Day Credit Agreement, dated as
of May 9, 2007, among CFC, CHL and the Lender, as amended, supplemented or
otherwise modified from time to time.

        "Material Indebtedness" means (i) Indebtedness outstanding under the
364-Day Credit Agreement, (ii) Indebtedness outstanding under either Barclays
Credit Agreement (iii) Indebtedness outstanding under the Syndicated 364-Day
Credit Agreement, (iv) Indebtedness outstanding under the Syndicated 5-Year
Credit Agreement and (v) any other Indebtedness (other than the Loans), or
obligations in respect of one or more Hedge and Repo Transactions, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000.

        "Syndicated 364-Day Credit Agreement" means the 364-Day Credit
Agreement, dated as of May 9, 2007, among CFC, CHL, JPMorgan Chase Bank, N.A.,
as managing administrative agent, Bank of America, N.A., as administrative
agent, ABN AMRO Bank N.V., as syndication agent, Citibank, N.A. and Deutsche
Bank AG New York Branch, as documentation agents and certain lenders named
therein, as amended, supplemented or otherwise modified from time to time.

        (c)   Section 1.01 of the Credit Agreement is hereby amended by adding
the following defined term:

        "OTS" means the Office of Thrift Supervision or any successor federal
regulator of federally chartered and state-chartered savings associations, their
subsidiaries, and their registered savings and loan holding companies.

        3.     Amendments to Section 5.01 (Financial Statements; Ratings Change
and Other Information). (a) Section 5.01(a)(i) of the Credit Agreement is hereby
amended by deleting the words "statements of operations, stockholders' equity
and cash flows" and inserting in lieu thereof "statements of earnings, changes
in stockholder's equity and cash flows".

        (b)   Section 5.01(a)(ii) of the Credit Agreement is hereby amended by
deleting the words "statements of operations" and inserting in lieu thereof
"statements of earnings".

        (c)   Section 5.01(b)(i) of the Credit Agreement is hereby amended by
deleting the words "statements of operations, stockholders' equity and cash
flows" and inserting in lieu thereof "statements of earnings and cash flows".

        (d)   Section 5.01(b)(ii) of the Credit Agreement is hereby amended by
deleting the words "statements of operations" and inserting in lieu thereof
"statements of earnings".

        (e)   Section 5.01(c)(ii) of the Credit Agreement is hereby amended to
read in its entirety as follows:

        "(ii) setting forth the Consolidated Net Worth of CFC and the
requirements of Section 6.01 therefor and".

        4.     Amendments to Section 5.11 (Compliance with Regulatory
Requirements).    The first sentence of Section 5.11 of the Credit Agreement is
hereby amended to read in its entirety as follows:

        "CFC will, and will cause each of its Subsidiaries which is a regulated
bank to, comply with all minimum capital ratios and guidelines, including,
without limitation, risk-based capital guidelines and capital leverage
regulations (as may from time to time be prescribed, by regulation or
enforceable order of the Board, the OCC, the OTS or other federal or state
regulatory authorities

2

--------------------------------------------------------------------------------



having jurisdiction over such Person), and within such ratios and guidelines, to
the extent the same may be applicable to it, be "adequately capitalized"."

        5.     Amendments to Section 6.01 (Financial Condition
Covenants).    The text of Section 6.01 of the Credit Agreement is hereby
amended to read in its entirety as follows:

        "CFC will not have a Consolidated Net Worth at any time of less than
$7,680,000,000."

        6.     Amendment to Article X (Miscellaneous) of the Credit
Agreement.    Article X of the Credit Agreement is hereby amended by adding the
following new Section 10.14:

        "SECTION 10.14. Acknowledgements. Each of CFC and CHL hereby
acknowledges that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)   the Lender has no fiduciary relationship with or duty to CFC or
CHL arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Lender, on the one hand, and CFC and
CHL, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and

        (c)   no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among CFC,
CHL and the Lender."

        7.     Reaffirmation of Credit Documents.    Each of CFC and CHL hereby
affirms and agrees that: (a) other than as expressly set forth herein, the
execution and delivery by CFC and CHL of and the performance of its obligations
under this Amendment shall not in any way amend, impair, invalidate or otherwise
affect any of the obligations of CFC or CHL, or the rights of the Lender, under
the Credit Agreement and each other Loan Document or any other document or
instrument made or given by CFC or CHL in connection therewith, (b) the term
"Obligations" as used in the Loan Documents includes, without limitation, the
Obligations of CFC and CHL under the Credit Agreement as amended hereby and
(c) except as expressly amended hereby, the Loan Documents remain in full force
and effect as written.

        8.     Effective Date.    This Amendment shall be effective on and as of
the day and year first above written (the "Effective Date") subject to the
delivery to the Lender of the following:

        (a)   A copy of this Amendment, duly executed by the parties hereto.

        (b)   Such corporate resolutions, incumbency certificates and other
authorizations from CFC and CHL as the Lender may reasonably request.

        (c)   Evidence satisfactory to the Lender that all fees and expenses
payable to the Lender prior to or on the Effective Date have been paid in full.

        9.     Counterparts.    This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

        10.   Representations and Warranties.    Each of CFC and CHL hereby
represents and warrants to the Lender as follows:

        (a)   Each of CFC and CHL has the corporate power and authority and the
legal right to execute, deliver and perform this Amendment and to perform the
Credit Agreement as amended hereby and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Amendment and the
performance of the Credit Agreement as amended hereby. This Amendment has been
duly executed and delivered on behalf of CFC and CHL and each of this Amendment
and the Credit Agreement as amended hereby constitutes the legal, valid

3

--------------------------------------------------------------------------------



and binding obligation of CFC and CHL enforceable against each such Person in
accordance with its terms.

        (b)   At and as of the date of execution hereof and both prior to and
after giving effect to this Amendment: (1) the representations and warranties of
CFC and CHL contained in the Credit Agreement are accurate and complete in all
respects, (2) there has not occurred any Default or Event of Default and
(3) there has not occurred any material adverse change in the business,
operations, assets or financial or other condition of CFC, CHL or their
consolidated subsidiaries taken as a whole since December 31, 2006.

        (c)   The financial statements of CFC, dated December 31, 2006, copies
of which have heretofore been furnished to the Lender, are complete and correct
and present fairly in accordance with GAAP the consolidated and consolidating
financial condition of CFC and its consolidated subsidiaries at such date and
the consolidated and consolidating results of its operations and changes in
financial position for the fiscal year then ended.

        (d)   The financial statements of CHL, dated December 31, 2006, copies
of which have heretofore been furnished to the Lender, are complete and correct
and present fairly in accordance with GAAP the consolidated financial condition
of CHL and its consolidated subsidiaries at such date and the consolidated
results of its operations and changes in financial position for the fiscal year
then ended.

        11.   Governing Law.    This Amendment and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

[Signature pages following]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first above written.

    COUNTRYWIDE FINANCIAL CORPORATION
 
 
By
/s/ Jennifer Sandefur

--------------------------------------------------------------------------------

Name: Jennifer Sandefur
Title: Senior Managing Director and Treasurer
 
 
COUNTRYWIDE HOME LOANS, INC.
 
 
By
/s/ Bradley W. Coburn

--------------------------------------------------------------------------------

Name: Bradley W. Coburn
Title: Managing Director, Assistant Treasurer
 
 
WILLIAM STREET CREDIT CORPORATION
 
 
By
/s/ Mark Walton

--------------------------------------------------------------------------------

Name: Mark Walton
Title: Assistant Vice President

S-1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.109c



FIRST AMENDMENT TO THE FIVE-YEAR CREDIT AGREEMENT
